Exhibit 10.106

FY 2009 Bonus Plan

The Company’s (non-executive) compensation philosophy is to pay a combination of
base salary and bonus that in aggregate is competitive to market rates, but
which gives the Company flexibility during industry down cycles to retain key
employees while managing costs. The non-executive bonuses are in the form of
profit sharing and spot bonuses determined by the CEO. The Company’s executive
compensation is to pay a combination of base salary and bonuses that are in
aggregate competitive to market rates, and to reward executives for corporate
financial performance and the achievement of individual personal goals important
to implementing the corporate operating or strategic plans.

Outline of 2009 Bonus Plan:

1. Non executive bonuses in the form of profit sharing and spot bonuses for
extraordinary contributions or efforts.

2. The non executive spot bonus pool is at the discretion of the CEO (based on
recommendations from his executives) and consists of a fixed portion of up to
$100K/quarter.

3. The total variable bonus pool depends upon Company performance

a. Size of bonus pool starts growing at a minimum threshold (e.g., 2.6% ROE) and
reaches the target level at a target threshold ( 5.2% ROE).

b. If the Company performance exceeds the target threshold, then the executive
bonus pool will continue to grow, at a slower rate (e.g., bonus pool increases
1/5 for every 1.04% increase of ROE, up to a maximum of 2X target at 10.4% ROE).

4. The total bonus pool consists of the executive bonus pool, the non executive
discretionary or spot bonus pool, and profit sharing. For example on an annual
basis:

a) Executive Bonus Pool: Currently set as a % base salary and totals to a target
of about $750K / yr at 5.2% ROE. Grows from zero at 2.6% ROE to target at 5.2%
ROE. Above 5.2% ROE grows at half that rate to 2x target at 10.4% ROE.

b) Non-executive spot Bonus Pool: up to a maximum of $100K per quarter. At the
discretion of the CEO the un-awarded portion of the non-executive spot bonus
pool may be carried forward from quarter to quarter in a fiscal year, or left as
net profit.

c) Profit Sharing: Growing from zero at 2.6% ROE to a target and cap of 10% non
executive salary base at 5.2% ROE (Approximately $800K at 5.2% ROE).

5. After tax profit (PAT) will be used to calculate the bonus pool and will be
net of the CEO Non Executive Spot Bonus Pool, the Profit Sharing Bonus Pool
above, and the Executive Bonus Pool. The ROE (= PAT / $57.3M) for each quarter
will be year-to-date.

a) At 5.2% ROE, the PAT will be about 0.052x$57.3M = $2.98M.

b) At 5.2% ROE the target executive bonus pool is approx. $0.75M.

c) At 5.2% ROE, the total non executive bonus pool is approx. $1.2M ($400K +
$800K).



--------------------------------------------------------------------------------

6. The executive pool provides for quarterly payments to executive officers
based upon ROE and individual performance with the aggregate bonus payments to
each executive officer for all four fiscal quarters based upon a targeted
percentage of the executive officer’s annual base salary. The total executive
bonus pool depends upon Company ROE performance (section 4). Payments, if any,
to each executive that reports to the CEO, are calculated based upon the
executive officer’s achievement of pre-set individual performance goals as
determined by the CEO, and reviewed and approved by the Compensation Committee.
Bonus payments, if any, to the CEO are measured by the CEOs achievement of his
pre-set individual performance goals, as determined by the Compensation
Committee.

a) Prior to each quarterly Compensation Committee Meeting, the CEO will submit a
report to the Compensation Committee for each executive: measurable goals that
quarter; accomplishments against each goal; score for each goal and recommended
bonus. The Committee will review the proposal and make its recommendation to the
entire board which will review the proposal and make the final decision
regarding the bonus for each executive.

b) Within 3 weeks after the beginning of each quarter, The CEO will set
quarterly goals for each executive and submit them to the Compensation
Committee, and the Compensation Committee will agree with the CEO on goals for
the CEO. The goals for the CEO and CFO shall be reviewed by the Compensation
Committee and then entire Board at the quarterly meeting. Typically each
executive will be measured against 3-5 key goals per quarter, but it could be as
few as 1 or as many as 10. Each goal will be absolutely measurable with a
specific completion date within the quarter. If the goals for an executive are
not set and agreed to within one week after the quarterly board meeting, the
Compensation Committee may vote to have that executive disqualified from
participating in all or part of the bonus pool for that quarter.

c) Prior to the quarterly Compensation Committee meeting the CEO will recommend
to the Committee the distribution of up to 100% of the Executive Bonus Pool, for
the quarter most recently completed, that is determined by ROE (item 4.) The CEO
may recommend to the Compensation Committee that unused portions of the
executive Bonus Pool remain as net profits, remain in the executive bonus pool
for future quarters in that fiscal year, or be transferred to the non-executive
bonus pool. The Committee will make a final determination for the disposition of
the unused portion of the executive bonus pool.

7. Executive bonuses are to be earned quarterly but paid out in a non linear
profile used in the 2008 bonus plan, in the ratios of (12, 15, 23, 50). Actual
Quarterly bonuses payouts are based on cumulative achievements and year-to-date
ROE.

a) After the end of the first quarter, the YTD annualized ROE and to the YTD
annualized executive bonus pool are calculated. Up to 12% of the YTD annualized
executive bonus pool may be paid out according to the achievement of company as
well as individual personal goals.

b) After the end of the second quarter, the annualized ROE and the YTD
annualized executive bonus pool are calculated. Up to 27% of the YTD annualized
executive bonus pool less the amount paid out for quarter 1, may be paid out
according to the achievement company and of individual personal goals.

c) After the end of the third quarter, the YTD annualized ROE and the YTD
annualized executive bonus pool are calculated. Up to 50% of the executive bonus
pool, less the amounts paid out for quarter 1 and quarter 2, may be paid out
according to the achievement of company and individual personal goals.

d) After the end of the fourth quarter, the YTD annualized ROE and the YTD
annualized executive bonus pool are calculated. Up to 100% of the executive
bonus pool, less the amounts paid out for quarter 1, quarter 2 and quarter 3,
may be paid out according to the achievement of company and individual personal
goals.

e) If after any quarter the calculated executive bonus pool less the amounts
paid out in previous quarters is negative, then no executive bonuses may be paid
under this plan.



--------------------------------------------------------------------------------

f) If at the end of the fiscal year the net income and/or revenue meets or
exceeds the plan net income and revenue, then the executive bonus pool may be
increased according to section 4.

8. Guidelines for distribution of the personal goals portion of the executive
bonus pool:

a) The goals accomplishment percentages are to be between 0 and 100%.

b) The following guidelines allow the CEO latitude in utilizing the un-awarded
portion of the executive bonus pool, for growth of shareholder value:

 

  1. Additional bonus to executives who demonstrated extraordinary performance
(this accommodates those situations where an executive’s goal is unachievable by
forces outside his control, or where the executive accomplish something very
important to the Company (e.g., a key development that is important long term),
that isn’t in their quarterly goals (which tend to be more short-term focused on
ROE).

 

  2. Ability to move some or all of the unused executive pool to the non
executive pool. This could be especially useful when the Company is in a down
cycle where the non executive bonus pool is shrinking, and the CEO is trying to
build and incentive reservoir for key non-executive performers.

 

  3. Allowing for some or all of the un-awarded portion of the executive bonus
pool and the non executive spot bonus pool to be carried over from quarter to
quarter within a fiscal year, to allow further flexibility for incentives.

Below is a graphic sample of how the quarterly bonus pool (executive bonus pool
and the profit sharing pool, to a cap of 10%) will be calculated. It grows
linearly from 2.6% to 5.2% ROE, and then the executive bonus pool continues to
grow linearly at half that slope to 10.4% ROE, with the executive bonus pool cap
being 2X the target bonus pool cap at 5.2% ROE.



--------------------------------------------------------------------------------

Total Bonus Pool vs. ROE

Total Bonus Pool = Spot Bonus Pool (fixed at $100K/qtr) + Executive Bonus Pool
(variable from zero at 2.6% ROE to target at 5.2% ROE to 2X target at 10% ROE) +
Profit Sharing (variable from zero at 2.6% ROE to target and cap at 5.2% ROE)

LOGO [g91282img01.jpg]